Judgment unanimously reversed and the order unanimously reversed to the extent that the question of defendant's good faith in failing to produce records showing orders received from plaintiff’s customers, is remanded to the Special Term to determine such issue on evidence, and in the event of a determination by Special Term that defendant was guilty of bad faith, the defendant should be debarred from maintaining his defense as to the amount of commissions payable but should not be debarred from his defense that the contract did not entitle the plaintiff to commissions, with costs and disbursements to the appellant. Present — Peek, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.